Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
	Applicant’s amendment filed 1/14/2022 has been received and entered.  No claim amendments have been made.  It is noted in Applicants election Remarks that there is an indication that claim 5 includes the elected species, however claim 5 has been cancelled.
Claims 1-4, 6-31 are pending.

Election/Restriction
Applicant’s election without traverse of the species of plasma, DNA and bacteria in the reply filed on 1/14/2022 is acknowledged.
Upon initial search and review, it appears that the sources of blood, plasma and serum would not be an undue burden to examine together; and in view of the requirement of generic HTS use for obtaining sequences for analysis, that all sequences from any microbe present would be provided by the method step and not an undue burden to examine.  Accordingly, the restriction requirement for these species is withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claims 1-4, 6-31 are pending and currently under examination.

Priority
	This application filed 6/14/2021 is a continuation of 16/554286 filed 8/28/2019 which is a continuation of 14/536300 filed 11/7/2014, now US Patent 10450620, which claims benefit to US provisional applications 61/901857 filed 11/8/2012 and 61/901114 filed 11/7/2013; and is related to applications PCT/US14/64669 filed 11/7/2014, 17/347138 filed 6/14/2021 and 17/347180 filed 6/14/2021.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 1/12/2022, 7/13/2021 and 6/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example pages 9, 11 and 14.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-4, 6-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 56-85 of copending Application No. 16/554286 filed 8/28/2019. The present claims provide a separation step using centrifugation, which appears to be an obvious step for providing a sample in which adapters can be added as required in ‘286.  In review, the steps of ‘286 provide for the same result of analyzing and observing reads present in a sample through alignment comparison as in the instant application, and for any human host.  Claim 84 makes provides and makes obvious that a human is infected and the information can be used for possible known treatments.  The claims of the two applications are provided below for comparison.
Instant application:
1. (Original) A method of processing a sample from a human subject, the method comprising: 
(a) providing a biological sample selected from the group consisting of plasma, serum, cerebrospinal fluid, and synovial fluid, wherein the biological sample is obtained from a human subject and comprises cell-free nucleic acids; 
(b) separating cells and their fragments from the cell-free nucleic acids in the biological sample using a process that includes centrifuging the biological sample at a force that is at least 4,500 g to generate a biological cell-free sample; 
(c) performing high-throughput sequencing on the cell-free nucleic acids from the biological cell-free sample and generating at least 1,000 sequence reads from the biological cell-free sample; 
(d) aligning a portion of the at least 1,000 sequence reads from the biological cell-free sample with a plurality of microbial reference sequences to obtain a plurality of alignments; and 


16. (Original) The method of claim 1, further comprising attaching adapters to the cell-free nucleic acids.

Application No. 16/554286:
56.  A method of detecting at least one microbe from cell-free nucleic acids derived from a human host, the method comprising:
(i) providing a sample comprising cell-free nucleic acids from said at least one microbe, wherein said cell-free nucleic acids from said at least one bacterium, fungus, virus, or parasite are obtained from synovial fluid of said human host; 
(ii) addinq adapters to said cell-free nucleic acids and producinq a sequencinq library comprisinq said cell-free nucleic acids; 
(iii) performing high-throughput sequencing of said cell-free nucleic acids from said at least one microbe to provide cell-free sequence reads; and 
(iv) using said cell-free sequence reads from said at least one microbe in said sample to identify said at least one microbe.

This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10450620 (14/536300 filed 11/7/2014) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘620 provide for all the physical steps of obtaining sequence reads from any human host, and broadly that the host can be infected.  Patent ‘620 provides broadly for providing a sample and recovery of cfDNA, which renders obvious a method step of removing cells and particulate matter from a sample leaving the cell free material for further analysis and processing.  The independent claim of ‘620 is provided below for comparison.
1. A method of detecting at least one bacterium, fungus, or parasite from cell-free microbial nucleic acids derived from a human host, the method comprising: 
(i) providing a sample comprising cell-free microbial nucleic acids from said at least one bacterium, fungus, or parasite, wherein said cell-free microbial nucleic acids from said at least 
(ii) performing high-throughput sequencing of said cell-free microbial nucleic acids from said at least one bacterium, fungus, or parasite to provide cell-free microbial sequence reads to enable identification of said at least one bacterium, fungus, or parasite at a strain or species level; and 
(iii) using said cell-free microbial sequence reads from said at least one bacterium, fungus, or parasite in said sample to identify said at least one bacterium, fungus, or parasite at a strain or species level.

Claims 1-4, 6-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-30 of copending Application No. 17/347138 filed 6/14/2021 (non-final mailed 12/8/2021). In review, the steps of ‘138 provide for the same as the instant application, and for any human host and requires detection of respiratory associated infection.  The claims provide broadly for providing a sample and recovery of cfDNA, which renders obvious a method step of removing cells and particulate matter from a sample leaving the cell free material for further analysis and processing.  The independent claim of ‘138 is provided below for comparison.

1. A method of detecting a microbe associated with a respiratory infection comprising: 
a) providing a sample comprising nucleic acids, wherein the sample comprising nucleic acids is from a subject with a respiratory infection and is selected from the group consisting of blood, plasma, serum, cerebrospinal fluid and synovial fluid; 
b) performing high-throughput sequencing of nucleic acids from the sample comprising nucleic acids to generate sequence reads that comprise sequence reads from at least one microbe associated with the respiratory infection; and 
c) detecting the at least one microbe associated with the respiratory infection.

This is a provisional nonstatutory double patenting rejection.


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-6, 8-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al (2010) and Chen et al. (2012)
The presence of circulating nucleic acids (CNAs) in plasma and serum was first described many years ago, many investigators have reported on the association between CNAs and various physiological and pathological conditions.  Chen et al. teach the analysis of total serum DNA and DNA integrity for the diagnostic value in patients.  Chen et al. specifically teach that the presence of hepatitis B virus can result in hepatocellular carcinoma, and provide methods of cfDNA extraction, real time PCR for analysis and quantification.  Chen et al. provide the general indication for the use of cfDNA for a variety of pathologies, they only provide a detailed analysis of cfDNA and the correlation with cancer as a result of HBV, but they do not use the methodology to analyze for the presence of HBV, or for lung related organisms.  Importantly, the methods of Chen et al. teach that the ‘blood was centrifuged at 1600 rpm for 5 min and the serum aliquoted into 1.7 mL Eppendorf tubes, followed by a 15 min high speed centrifugation at 12 000 rpm to completely remove cell debris before the serum was stored.
Stephan et al. teach the analysis of pulmonary infections in transplant patients.  More specifically, Stephan et al provide that cytomegalovirus (CMV) pneumonitis has been shown to be associated with lymphocytic alveolitis after lung transplantation. In their analysis the demonstrated that a series of bronchoalveolar (BAL) and blood samples, collected in the absence of rejection or acute infectious episodes. Stephan et al. do not specifically teach to examine cfDNA from the blood, but given the teaching of Chen et al. and the presence of cfDNA in a variety of pathological conditions, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the methods of Chen et al for 
Chen et al. provide for centrifugation and teach the speed of centrifugation, not the force in gs as step (b) recites, however the steps are intended to result in the same purpose of removing the cells present in the sample.  One having ordinary skill in the art would have been able to make this conversion of units and would readily appreciate the necessary speed or amount of force to separate cells from the sample source.  Further, one having ordinary skill in the art would have been motivated to substitute the use of cfDNA in order to obtain sequence information for the status of a patient and the ability to screen a variety of organisms that might be present.  Given the methods to isolate and provide cfDNA and information about sequences present were well known for a variety of pathologies, there would have been a reasonable expectation of success given the results of Stephen et al demonstrating the presence of CMV in lung infections with the guidance of Chen et al.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
In addition to DeVlaminck et al., Kowarsky et al (PNAS September 5, 2017, vol. 114, no. 36, 9623–9628) is provided to show that numerous uncharacterized and highly divergent microbes which colonize humans are revealed by circulating cell-free DNA.  Using massive shotgun sequencing of circulating cell-free DNA from the blood, Kowarsky et al identified hundreds of new bacteria and viruses which represent previously unidentified members of the human microbiome. Analyzing cumulative sequence data from 1,351 blood samples collected from 188 patients enabled us to assemble 7,190 contiguous regions (contigs) larger than 1 kbp, of which 3,761 are novel with little or no sequence homology in any existing databases. Kowarsky et al conclude that deep sequencing of cfDNA from a large patient cohort revealed previously unknown and highly prevalent microbial and viral diversity in humans. This 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph Woitach/            Primary Examiner, Art Unit 1631